Citation Nr: 0924817	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-11 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel




INTRODUCTION

The Veteran had active duty military service from March 1944 
to October 1945.  The appellant is the Veteran's widow.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating determination by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1. The Veteran died in November 2003; the cause of death 
listed on his death certificate is pulmonary fibrosis.

2. At the time of the Veteran's death, service connection was 
established for degenerative disc disease (DDD) of the lower 
back.

3. A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2004 letter 
expressly told her to provide any relevant evidence in her 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

The Court has prescribed more specific notice requirements 
for claims for dependency and indemnity compensation (DIC) 
based on whether a veteran was service connected for a 
disability during his or her lifetime.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Specifically, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

The Board finds that a March 2004 letter partially satisfied 
VA's duty to notify provisions under the VCAA and Hupp.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
March 2004 letter advised the appellant what information and 
evidence was needed to substantiate her claim for the cause 
of the Veteran's death.  In particular, the March 2004 letter 
specifically advised her that she must either show that a 
contributory cause of the Veteran's death was due to injury 
or disease that began during service or that an already 
service-connected disability(ies) caused or contributed to 
his death.  This letter also informed the appellant about 
what information and evidence must be submitted by her, 
including enough information for the RO to request records 
from the sources identified by the appellant.  Finally, the 
March 2004 letter advised her of what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The March 2004 letter was sent prior to 
the September 2004 initial adjudication.  Thus, notice 
regarding the VCAA elements addressed in this letter was 
timely.  See Pelegrini II, supra.

The Board observes that the appellant was not provided a 
statement of the conditions for which the Veteran was 
service-connected at the time of his death in accordance with 
the Court's holding in Hupp.  This notice error is presumed 
prejudicial to the appellant.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Nevertheless, the Board concludes 
that a remand is unnecessary because the appellant has never 
asserted that the Veteran's lone service-connected 
disability, DDD, led to his death.  Similarly, the competent 
evidence of record does not suggest that this disability was 
a contributory cause of the Veteran's death.  Therefore, 
remanding this appeal to supply the appellant with a 
statement of the Veteran's service-connected conditions would 
only unnecessarily delay this appeal without any obvious 
benefit flowing to her.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard, supra; see also Sabonis, supra.

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
the element of notice that she was not specifically informed, 
the Board has demonstrated that any defective predecisional 
notice error was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  The appellant has 
been provided notice sufficient to inform her what evidence 
and information is necessary to support her lay assertions.  
As such, the Board finds that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the appellant in making reasonable efforts to identify and 
obtain relevant records in support of her claim.  38 U.S.C.A. 
§ 5103A.  In this regard, the Veteran's service treatment 
records are associated with the claims folder, as are 
relevant VA and private treatment records, the Veteran's 
death certificate, and the Veteran's autopsy report.  The 
appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The appellant in this case seeks service connection for the 
cause of the Veteran's death. According to his death 
certificate, the Veteran died of pulmonary fibrosis.  At the 
time of his death, the Veteran was service-connected for DDD 
of the lower back.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2008).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Upon examination of the evidence, the Board finds that a 
preponderance of the evidence is against a finding of service 
connection.  

Initially, the Board finds that the Veteran's pulmonary 
fibrosis, the cause of his death, is not related to service.  
The Veteran's service treatment records are negative for a 
diagnosis or treatment for pulmonary fibrosis.  Additionally, 
the competent medical evidence of records does not 
demonstrate that the pulmonary fibrosis causing the Veteran's 
death was directly related to his active duty service.  
Without a nexus opinion relating the Veteran's pulmonary 
fibrosis to his active duty service, service connection on a 
direct basis must be denied.  

Additionally, the Board finds that the Veteran's pulmonary 
fibrosis is not secondarily related to asbestos exposure 
during service.  Primarily, the Board notes that the 
Veteran's December 2003 autopsy report shows that no evidence 
of asbestosis was identified.  The August 2004 VA examiner 
stated that a lack of asbestosis at death is conclusive 
evidence that the Veteran did not suffer from pulmonary 
fibrosis as a result of asbestos exposure.  

The Board acknowledges a January 2004 opinion by a VA nurse 
practitioner that squamous cell carcinoma found in the 
Veteran's lung at his death could certainly be a complication 
from asbestos exposure.  However, squamous cell carcinoma was 
not found to be a cause of death.  Rather, the Veteran's 
December 2003 autopsy report states that the Veteran's 
squamous cell carcinoma was "incidental."  Further, as 
stated in the August 2004 VA examination report, the VA nurse 
practitioner did not base premise his opinion on a belief 
that the Veteran was in fact exposed to an aggravating 
material such as asbestos during service.  Thus, the nurse 
practitioner's opinion is speculative in nature and does not 
constitute competent evidence that the Veteran was exposed to 
asbestos or another hazardous material during service.

The Board also acknowledges the appellant's belief that the 
Veteran died as a result of asbestos exposure during service.  
However, as a layperson, the appellant is not qualified to 
make draw such a conclusion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran suffered from pulmonary fibrosis as 
a result of asbestos exposure during service because there 
was no evidence of asbestosis upon death.  Further, there is 
no competent evidence that pulmonary fibrosis began during 
service, or was directly related to the Veteran's active duty 
service.  Finally, there is no competent evidence that a 
condition other than pulmonary fibrosis principally caused or 
contributed to the Veteran's death.  Since a preponderance of 
the evidence is against the appellant's claim, the benefit of 
the doubt rule does not apply and the appellant's claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


